Citation Nr: 0109735	
Decision Date: 04/02/01    Archive Date: 04/11/01	

DOCKET NO.  00-05 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
dermatitis herpetiformis.

2.  Entitlement to service connection for Sjogren's Syndrome, 
to include as secondary to dermatitis herpetiformis.

3.  Entitlement to service connection for celiac sprue, to 
include as secondary to dermatitis herpetiformis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from October 1944 to 
July 1946.  

This matter arises from an October 1999 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota, that denied all benefits 
now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration. 

The issues of entitlement to service connection for Sjogren's 
Syndrome and celiac sprue, to include as secondary to 
dermatitis herpetiformis, are addressed in the REMAND, 
following the ORDER in this decision.


FINDINGS OF FACT

1.  The RO denied the veteran service connection for a skin 
disability, to include dermatitis herpetiformis, by rating 
decision dated in November 1949; the veteran was notified of 
that decision and of his appellate rights, but he did not 
initiate an appeal.  

2.  Additional evidence submitted since the RO's November 
1949 denial includes copies of the veteran's available 
service medical records, various statements and testimony 
offered by the veteran and his spouse, and reports of the 
veteran's VA and private medical treatment since 1951; this 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  



CONCLUSIONS OF LAW

1.  The RO's November 1949 decision that denied service 
connection for dermatitis herpetiformis is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).  

2.  The evidence received since the RO's November 1949 
decision is not new and material, and the claim of 
entitlement to service connection for dermatitis 
herpetiformis is not reopened.  38 U.S.C.A. §§ 1110, 5108 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the veteran's claim of entitlement to service 
connection for a skin disability, to include dermatitis 
herpetiformis, by rating decision dated in November 1949.  At 
that time, the RO noted that the generalized skin eruption 
observed during a VA physical examination conducted in 
October 1949 that was diagnosed as dermatitis herpetiformis 
was not related to the foot blister that the veteran 
experienced and was treated for during military service.  The 
physical examination conducted prior to the veteran's 
discharge from military service did not reflect any 
disability of the skin; the right foot blister that the 
veteran developed was treated on March 8, 1945, and 
apparently resolved without further sequelae.  The veteran 
was notified of the November 1949 rating decision and his 
appellate rights by VA letter dated that same month, but he 
did not initiate an appeal as to that decision, and it became 
final.  38 U.S.C.A. § 7105.  As such, the Board must examine 
whether new and material evidence has been presented which 
would justify a "reopening" of the claim for service 
connection for a skin disorder, and a review of the case on 
the merits.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  The 
first step requires determining whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under consideration," i.e., whether it is probative of 
the issue at hand.  See Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  Evidence is probative when it tends to prove, or 
actually proves, an issue.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), citing Black's Law Dictionary 1203 (6th 
ed. 1990).  Second, the evidence must be shown to be actually 
"new," that is, not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The third and final question is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  See Hodge, 155 F.3d. at 1359, citing 38 C.F.R. 
§ 3.156(a).  This need not mean that the evidence warrants a 
revision of the prior determination, but is intended to 
ensure the Board has all potentially relevant evidence before 
it.  See Hodge, 155 F.3d at 1363, citing "Adjudication; 
Pensions, Compensation, Dependency:  New and Material 
Evidence; Standard Definition,"  55 Fed. Reg. 19088, 19089 
(1990).  New evidence will be presumed credible at this point 
solely for the purpose of determining whether a claim should 
be reopened.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all three tests are satisfied, the claim must be 
reopened.  

The evidence associated with the veteran's claims file 
subsequent to the November 1949 denial of service connection 
for dermatitis herpetiformis includes the following:  records 
of his VA and private medical treatment since June 1951, and 
various statements and testimony offered by the veteran and 
his spouse at a personal hearing conducted at the RO before a 
hearing officer on May 9, 2000.  In the aggregate, this 
evidence reflects treatment for dermatitis herpetiformis 
since June 1951, but does not link this disability clinically 
to an incident of the veteran's military service.  Although 
the veteran and his spouse testified that they believed that 
the disability claimed was first manifested in the form of a 
blister on his right foot during military service, there is 
nothing more than their opinions in this regard.  It must be 
remembered that the veteran and his spouse are laypersons, 
and are not qualified to render medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Absent evidence that would tend to establish a relationship 
between the claimed disability (a skin disorder) and the 
veteran's military service, the evidence recently submitted 
is not "new and material," in that it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156(a).  As such, it 
is insufficient to reopen the claim of entitlement to service 
connection for dermatitis herpetiformis.  See 38 U.S.C.A. 
§ 5108.  


ORDER

New and material evidence not having been submitted, service 
connection for dermatitis herpetiformis is denied.  


REMAND

The veteran is claiming entitlement to service connection for 
Sjogren's Syndrome and celiac sprue.  In a May 2000 hearing 
held at the RO, the veteran indicated that he was diagnosed 
with Sjogren's syndrome and celiac spruce in the early 1990s, 
and that these conditions were the "side-affects" of his 
dermatitis herpetiformis, which he claims is related to his 
military service.  Service connection is not presently in 
effect for dermatitis herpetiformis, as discussed in the 
earlier part of this decision.  Nevertheless, while the 
veteran may not be able prevail on a theory of secondary 
service connection at this time, the Board is required to 
consider all possible theories for a claim.  See Norris v. 
West, 12 Vet. App. 413, 420 (1999) ("Developing the claim 
'to the optimum' must include determining all potential 
claims raised by the evidence and applying all relevant law 
and regulation raised by that evidence.")  In the present 
case, the veteran has indicated in several statements that he 
believes that he developed Sjogren's syndrome and celiac 
spruce in connection with his dermatitis herpetiformis.  Yet, 
the record also contains several more general statements from 
the veteran in which he claims service connection for 
Sjogren's syndrome and celiac spruce, but does not indicate 
that he is limiting his appeal to principles of secondary 
service connection.  The Board notes that the RO has 
developed the veteran's claims both on principles of 
secondary service connection, and on principles of direct 
service connection.  

Moreover, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The record contains private medical 
evidence regarding the claimed conditions, although this 
evidence is silent as to any relationship to the veteran's 
military service.  Significantly, the veteran has not been 
afforded a VA examination to ascertain the precise nature of 
his current conditions, and whether there is any potential 
relationship with a currently diagnosed disorder and an 
incident of the veteran's active military service.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
request that he provide the names and 
addresses of any other health care 
providers, both VA and non-VA, who have 
treated him for Sjogren's Syndrome and 
celiac sprue, and whose records are not 
yet in his claims folder.  After obtaining 
any necessary authorizations, the RO 
should assist the veteran in obtaining 
copies of any such treatment records, and 
associate them with the claims file.  All 
requests for records and responses to 
those requests should be clearly 
documented in the veteran's claims file.

3.  The veteran should be afforded a VA 
examination(s) by an appropriate 
physician(s) to determine whether he 
currently has Sjogren's Syndrome and/or 
celiac sprue.  All tests and studies 
deemed necessary by the examiner(s) should 
be accomplished.  The claims file should 
be made available to the examiner(s), who 
is requested to review the file in 
conjunction with the examination(s).  The 
examiner(s) is requested to offer an 
opinion as to the following:  1) whether 
the veteran currently has Sjogren's 
Syndrome and/or celiac sprue, and if so; 
2) whether it is at least as likely as not 
(50 percent or greater) that any currently 
diagnosed Sjogren's Syndrome and/or celiac 
sprue is related to an incident of the 
veteran's active military service.  A 
complete rationale for all opinions should 
be clearly set forth.  

4.  Thereafter, the RO should readjudicate 
these claims.  If either benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals







